Citation Nr: 1642116	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-27 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II, and to include as due to exposure to herbicides.

2.  Entitlement to service connection for cataracts of the right eye, to include as due to diabetes mellitus, type II.

3.  Entitlement to service connection for cataracts of the left eye, to include as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970, to include service in the Republic of Vietnam from September 1967 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was most recently before the Board in January 2015, it was decided in part and remanded in part for further development and adjudicative action.

The Board notes that the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) in March 2013, which was denied in a September 2013 rating decision.  The Veteran filed a Notice of Disagreement (NOD) with regard to some claims denied in that same rating decision, but did not file an NOD with regard to the denial of TDIU.  In March 2015, the Veteran resubmitted his March 2013 TDIU Application.  The Board finds that this resubmission should be construed as a request for an application for benefits under 38 C.F.R. § 3.150(a) (2016) and that that RO erred by failing to notify the Veteran and his representative of the information necessary to file a formal claim on the requisite application form.  See 38 C.F.R. § 3.155(a) (2016).  Accordingly, corrective action must be taken and the prescribed application form must be sent to the Veteran.


REMAND

The Board remanded the Veteran's claims in January 2015 to provide him with VA examinations to determine the etiology of his claimed disabilities and to obtain any outstanding pertinent medical records.

In January 2016, twenty two pages of VA treatment records were associated with the evidence before the Board, purporting to span from December 2009 through December 2015.  These records were considered in the RO's January 2016 Supplemental Statement of the Case (SSOC) and the Veteran's claims were then returned to the Board.  In April 2016, while the RO was developing other claims on appeal, over 500 pages of outstanding VA treatment notes were associated with the evidence before the Board, spanning dates of service from December 2009 through March 2016.  An additional SSOC has not been issued considering this evidence of record, and a remand is required for the RO or the Appeals Management Center (AMC) to consider it in the first instance.

The Board's January 2015 remand also determined that the medical opinions of record were inadequate and ordered that the Veteran be afforded additional examinations to determine the etiology of his claimed disabilities.

The Board also determined that the July 2010 hypertension medical opinion was inadequate because it was unsupported by sound medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Following a new December 2015 VA hypertension examination, the examiner concluded the Veteran's hypertension was not caused or permanently worsened by his diabetes mellitus, reasoning that based on medical knowledge, diabetes mellitus does not cause hypertension.  In support of the Veteran's claim, his representative submitted a September 2016 Informal Hearing Presentation, which cited two medical articles discussing the coexistence of diabetes mellitus and hypertension.  The Board finds a remand is required to obtain a new medical opinion which considers the findings discussed in these articles.  Moreover, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicides during such service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Secretary of VA has publicly acknowledged a National Academy of Science report indicating that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 77 Fed. Reg. 47,924-47,927 (Aug. 10, 2012).  Therefore, a VA medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides is also warranted.

The Board found that a August 2010 medical opinion, concluding that the Veteran's cataracts were not due to his diabetes mellitus, type II, and were "likely the result of normal aging," was inadequate because there was no rationale provided for that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary medical opinions").  A new medical opinion was obtained in December 2015; however, the medical professional providing this opinion also failed to provide a rationale for the determination that the Veteran's cataracts are "age-related."  Therefore, a new medical opinion is required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  A new medical opinion, from a qualified medical professional other than the one who performed the December 2015 VA hypertension examination, must be obtained on remand.  Following a review of relevant records and lay statements, to include a copy of this remand, the medical professional should state an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension:

(a) originated during his period of active service or is otherwise etiologically related to his active service, to include as due to exposure to herbicides, such as Agent Orange; or 

(b) was caused by his service-connected diabetes mellitus; or

(c) was permanently worsened by his service-connected diabetes mellitus.

If, and only if, the medical professional providing the opinions concludes that the Veteran's diabetes mellitus did not cause or permanently aggravate his hypertension, he or she must specifically discuss the articles referenced in the September 2016 Informal Hearing Presentation, which is located in VBMS with a receipt date of September 21, 2016.

A complete rationale for all opinions rendered is required.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If he or she cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

A new examination of the Veteran should only be performed if the medical professional providing the opinions finds one is necessary.

2.  An addendum medical opinion must be obtained, preferably from the optometrist who performed the December 2015 VA eye examination.  The optometrist must review the December 2015 examination report and provide an addendum opinion which contains a complete rationale for the conclusion that the Veteran's cataracts are age-related and are not due to his service-connected diabetes mellitus.  Specifically, the optometrist should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied on in reaching his or her conclusions.

If the December 2015 optometrist is unavailable, an addendum medical opinion must be obtained from a qualified optometrist or ophthalmologist.  Following a review of relevant records and lay statements, to include a copy of this remand, the optometrist or ophthalmologist should state an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's cataracts:

(a) originated during his period of active service or are otherwise etiologically related to his active service; or 

(b) were caused by his service-connected diabetes mellitus; or

(c) were permanently worsened by his service-connected diabetes mellitus.

A complete rationale for all opinions rendered is required.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If he or she cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

A new examination of the Veteran should only be performed if the optometrist or ophthalmologist providing the opinions finds one is necessary.

3.  If either or both of the medical professionals providing the above-requested opinions determine that a new examination of the Veteran is necessary, the RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

